308 S.W.3d 787 (2010)
STATE of Missouri, Respondent,
v.
Erron I. HOLLEY, Appellant.
No. WD 70759.
Missouri Court of Appeals, Western District.
May 4, 2010.
Ruth B. Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Erron Holley was convicted following a jury trial of assault in the third degree, felonious restraint, and property damage in the second degree. On appeal, Holley contests the sufficiency of the evidence to support his conviction for felonious restraint. We affirm. Rule 30.25(b).